[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action for damages, claimed by the plaintiff, due to the defendants failure to return to the plaintiff certain personal property or for conversion of said items by the defendants for their own use.
After the plaintiff rested, the court granted the defendant, Lisa Faccadio's, motion for judgment of dismissal for failure to make out a prima facie case.
The court allowed the plaintiff to produce further evidence against the defendant, Theodore Kalinowski. CT Page 11166
After a full hearing, the court, based on a preponderance of the credible, relevant and legally admissible evidence, finds, concludes and rules as follows.
The plaintiff, Wanda Kropelnicki, and the defendant, Theodore Kalinowski, though unmarried, lived together and are the parents of a minor child.
The plaintiff had a serious drinking problem and moved out of the apartment shared by them leaving behind a good deal of personal property that she brought into the cohabitation.
The defendant has custody of the minor child.
The plaintiff produced a list of items she claims she owns and has been deprived of their possession.
The court takes judicial notice of case number 55412, Kalinowski v. Kropelnicki, presently pending in this court. Said case involves custody, support and visitation of the minor child, issue of the relationship between the parties.
The defendant, here, has custody of the minor child and has been awarded a support order which is now in arrears.
Based on the evidence produced in this case, the court finds that the plaintiff has overvalued or removed from the premises occupied by the parties before their separation many of the items claimed by her. She also gave away many of the items listed on schedules produced in court.
No evidence was offered supporting the plaintiff's claim of conversion against the defendant, Lisa Faccadio. Viewing the evidence in the light most favorable to the plaintiff fails to make out a prima facia case.
The court finds that the plaintiff has been damaged in the amount of $2,500.00 because of the items retained by the defendant, Kalinowski.
Many other items left in the premises are being utilized in the rearing of the couples minor child and should remain there.
Accordingly, judgment is entered as follows. CT Page 11167
Judgment of dismissal for failure to make out a prima facia case is entered for the defendant, Lisa Faccadio.
Judgment is entered for the plaintiff, Wanda Kropelnicki to recover of the defendant, Theodore Kalinowski the sum of $2,500.00, without costs.
However, the court, having taken judicial notice of the pending custody and support case, is aware of substantial arrearages therein owed by the plaintiff to the defendant, Kalinowski, for the support of the minor child. Said arrearages were admitted by the plaintiff to be approximately $2,000.00.
The judgment entered herein shall be first applied as a credit against the existing arrearage of approximately $2,000.00. The balance of the judgment shall apply to current payments until the judgment is exhausted at which time payments in the support case should proceed as ordered therein.
SPALLONE, J. STATE TRIAL REFEREE